            Case 3:19-cv-01631-VAB Document 1 Filed 10/16/19 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


ALEXCIS HACKNER,                                    :
    Plaintiff,                                      :       CASE NO.:
v.                                                  :
                                                    :       JURY TRIAL DEMANDED
EXPERIAN INFORMATION                                :
SOLUTIONS, INC. and TRANS UNION                     :
LLC,                                                :
      Defendants.                                   :       October 16, 2019
_____________________________________               :



                                          COMPLAINT

       Plaintiff, ALEXCIS HACKNER (hereinafter “Plaintiff”), by and through the undersigned

counsel, sues Defendants, EXPERIAN INFORMATION SOLUTIONS, INC (hereinafter

“Experian”) and TRANS UNION LLC (hereinafter “Trans Union” (hereinafter collectively

“Defendants”), and in support thereof respectfully alleges violations of the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

                               PRELIMINARY STATEMENT

       1.      This is an action for actual damages, statutory damages, punitive damages, costs

and attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”).

       2.      Today in America there are three major consumer reporting agencies, Equifax

Information Services, LLC (“Equifax”), Trans Union LLC (“Trans Union”) and Experian

Information Solutions, LLC (“Experian”).

       3.      Consumer reporting agencies that create consumer reports, like Equifax, Experian

and Trans Union are charged with using reasonable procedures designed to ensure the maximum

possible accuracy of the information they report. It is not enough for them to simply parrot

                                                1
             Case 3:19-cv-01631-VAB Document 1 Filed 10/16/19 Page 2 of 8



information they receive from entities, particularly where a consumer makes a dispute about

information reported.

        4.      When a consumer like Plaintiff disputes information through the agencies, those

disputes are transmitted to the party furnishing the information. The FCRA demands that each

party separately conduct a reasonable investigation of the consumer’s dispute and correct or

delete information they learn to be inaccurate or cannot otherwise verify.

        5.      The Consumer Financial Protection Bureau has noted, “experience indicates that

[CRAs] lack incentives and under-invest in accuracy” Consumer Fin. Prot. Bureau, Supervisory

Highlights Consumer Reporting Special Edition 21 (Issue 14, March 2, 2017).

                                 JURISDICTION AND VENUE

        6.      The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and 28 U.S.C. §

1331.

        7.      The Plaintiff is a natural person and resident of the State of Connecticut. She is a

“consumer” as defined by 15 U.S.C. § 1681a(c).

        8.      Upon information and belief, Experian, is a corporation headquartered in the State

of California located at 475 Anton Boulevard, Costa Mesa, CA 92626.

        9.      Experian is a “consumer reporting agency,” as defined in 15 USC § 1681a(f).

Upon information and belief, Experian is regularly engaged in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681a(d) to third parties.

        10.     Experian disburses such consumer reports to third parties under contract for

monetary compensation.

        11.     Under information and belief, Trans Union, is a corporation headquartered in

Illinois, located at 555 W. Adams St., Chicago, IL 60661.
                                                 2
          Case 3:19-cv-01631-VAB Document 1 Filed 10/16/19 Page 3 of 8



       12.     Trans Union is a “consumer reporting agency,” as defined in 15 USC § 1681a(f).

       13.     Trans Union is regularly engaged in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing consumer reports, as

defined in 15 U.S.C. § 1681a(d) to third parties.

       14.     Trans Union disburses such consumer reports to third parties under contract for

monetary compensation.

                                  FACTUAL ALLEGATIONS

       15.     Plaintiff is a natural person who is alleged to owe a debt.

       16.     On or about May 7, 2019, Plaintiff obtained a credit report from Trans Union

where Trans Union listed both hers and her sister’s name and indicated demographics from both

of them. Within the report, there were numerous erroneous reporting from accounts that did not

belong to the Plaintiff. The report also demonstrated that Plaintiff’s mixed credit report had been

published to roughly twenty (20) entities for regular inquiries and promotional inquiries.

       17.     In addition to the demographic errors listed above, Plaintiff’s Trans Union credit

report also listed erroneous reporting of some accounts that were not Plaintiff’s. There is one (1)

BCI Financial account, one (1) Citicards CBNA account, one (1) Kohls Department Store

account, one (1) SYNCB/Care Credit account.

       18.     The next three accounts on Plaintiff’s Trans Union report are supposed to be

showing on Plaintiff’s credit report as an authorized user, not individual ownership. Those

accounts are one (1) Capital One account, one (1) Comenity Bank/VCTRSSEC account and one

(1) Discover Fincl Svs, LLC account.

       19.     In or about August of 2019, Plaintiff disputed to Trans Union the erroneous

reporting of one (1) BCI Financial account, one (1) Citicards CBNA account, one (1) Kohls

Department Store account, one (1) SYNCB/Care Credit account, one (1) Capital One account,
                                                    3
          Case 3:19-cv-01631-VAB Document 1 Filed 10/16/19 Page 4 of 8



one (1) Comenity Bank/VCTRSSEC account and one (1) Discover Fincl Svs, LLC account to

Trans Union. Plaintiff indicated in her dispute letter to Trans Union that she was the victim of a

mixed file.

       20.     In Plaintiff’s August 2019 dispute letter to Trans Union, Plaintiff provided Trans

Union with not only her sister’s cellular telephone number to confirm this, but also a copy of her

and her sister’s social security card and driver’s license to prove they are two different

individuals with different social security numbers.

       21.     On or about May 7, 2019, Plaintiff obtained a credit report from Experian where

Experian included both hers and her sister’s name and indicated demographics from both of

them. Within the report, there were numerous erroneous reporting from accounts that did not

belong to the Plaintiff. The report also demonstrated that Plaintiff’s mixed credit report had been

published to roughly five (5) other entities for regular inquires and promotional inquires.

       22.     In addition to the demographic errors listed above, Plaintiff’s Experian credit

report also listed erroneous reporting of one (1) Capital One account, one (1) ADT/Comenity

Bank/VCTRSSEC account and one (1) Discover Fincl Svs, LLC account. These accounts should

show Plaintiff as an authorized user, not as individual ownership.

       23.     In or about August of 2019, Plaintiff disputed to Experian the erroneous reporting

of one (1) Capital One account, one (1) ADT/Comenity Bank/VCTRSSEC account and one (1)

Discover Fincl Svs, LLC account to Experian. Plaintiff indicated in her dispute letter to Experian

that she was the victim of a mixed file.

       24.     In Plaintiff’s August 2019 dispute letter to Experian, Plaintiff provided Experian

with not only her sister’s cellular telephone number to confirm this, but also a copy of her and

her sister’s social security card and driver’s license to prove they are two different individuals

with different social security numbers.
                                                 4
           Case 3:19-cv-01631-VAB Document 1 Filed 10/16/19 Page 5 of 8



       25.      Over the last two years, Defendants possessed enough information to easily

ascertain that Plaintiff’s accounts were being mixed with her twin sisters.

       26.      Defendants failed to use reasonable procedures designed to ensure the maximum

possible accuracy of the information they report and willfully chose to continue publishing false

representations on Plaintiff’s credit reports.

       27.      The false accounts on Plaintiff’s credit report have resulted in her being unable to

obtain a satisfactory credit resulting in her having to live at her parents’ family home.

       28.      Plaintiff has been recently abstaining from applying for credit because the

erroneous reporting is destroying her ability to get credit.

       29.      As a result of the inaccurate credit reporting, Plaintiff has suffered damages,

including, but not limited to:

                i.   Stress associated with poor credit;

               ii.   Monies lost by attempting to fix her credit;

              iii.   Loss of time attempting to cure the error;

              iv.    Mental anguish, stress, aggravation, embarrassment, marital discord and
                     other related impairments to the enjoyment of life.

               v.    Denial of credit line increases and denials of credit cards.

       30.      All conditions precedent to the filing of this action have occurred.




                                                  5
             Case 3:19-cv-01631-VAB Document 1 Filed 10/16/19 Page 6 of 8



                                     CAUSES OF ACTION

                                           COUNT I
                  (Violation of the FCRA - As to Defendant Trans Union LLC)

        31.     The Plaintiff re-alleges and incorporates paragraphs one (1) through thirty (30) as

if fully set out herein.

        32.     Trans Union violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

report and credit files it published and maintains concerning the Plaintiff. Trans Union has

maintained and continues to maintain a file that it should know involves two different people.

Trans Union has on several occasions over the past two years published the erroneous

information to different entities. Trans Union should have easily determined that Plaintiff’s

report included the demographics of two different people.

        33.     As a result of this conduct, action and inaction of Trans Union, the Plaintiff

suffered damage by stress associated with poor credit, and mental and emotional pain stemming

from the anguish, humiliation, and embarrassment of credit denials.

        34.     Trans Union’s conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In

the alternative, it was negligent, entitling the Plaintiff to recover under 15 USC § 1681o. Trans

Union failed to properly conduct any independent investigation regarding the erroneous

reporting.

        35.     The Plaintiff is entitled to recover costs and attorney’s fees from Trans Union in

an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.




                                                 6
             Case 3:19-cv-01631-VAB Document 1 Filed 10/16/19 Page 7 of 8




        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, TRANS UNION LLC for statutory damages, punitive damages,

actual damages, costs, interest, attorney fees, enjoinder from further violations of these parts and

any other such relief the Court may deem just and proper.

                                        COUNT II
      (Violation of the FCRA - As to Defendant Experian Information Solutions, Inc.)

        36.     The Plaintiff re-alleges and incorporates paragraphs one (1) through thirty (30) as

if fully set out herein.

        37.     Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

report and credit files it published and maintains concerning the Plaintiff. Experian has

maintained, until recently, a file that it should know involves two different people. On several

occasions over the past two years, Experian should have known that the credit report involved

two individuals but continues to publish erroneous reports to different entities.

        38.     As a result of this conduct, action and inaction of Experian, the Plaintiff suffered

damage by stress associated with poor credit, and mental and emotional pain stemming from the

anguish, humiliation, and embarrassment of credit denials.

        39.     Experian’s conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In

the alternative, it was negligent, entitling the Plaintiff to recover under 15 USC § 1681o.

Experian failed to properly conduct any independent investigation regarding the erroneous

reporting.



                                                 7
          Case 3:19-cv-01631-VAB Document 1 Filed 10/16/19 Page 8 of 8



       40.     The Plaintiff is entitled to recover costs and attorney’s fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.



       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, EXPERIAN INFORMATION SOLUTIONS, INC., for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the Court may deem just and proper.

DATED this 16th day of October, 2019.

                                            Respectfully submitted,

                                            /s/   Bruce D. Jacobs       _____
                                            Bruce D. Jacobs, Esquire
                                            Federal Bar No. ct12191
                                            Jacobs & Jacobs, LLC
                                            700 State Street; 3rd Floor
                                            New Haven, CT 06511
                                            Telephone: (203) 777-2300
                                            Facsimile: (203) 773-8075
                                            Primary Email: bjacobs@jacobs-jacobs.com
                                            Attorney for Plaintiff

                                            and

                                             /s/ Octavio Gomez
                                             Octavio Gomez, Esquire
                                             Florida Bar No.: 0338620
                                             Motion to Practice Pro Hac Vice Forthcoming
                                             Morgan & Morgan, Tampa, P.A.
                                             201 North Franklin Street, Suite 700
                                             Tampa, Florida 33602
                                             Telephone: (813) 223-5505
                                             Facsimile: (813) 222-4797
                                             Primary Email: TGomez@ForThePeople.com
                                             Secondary: LDobbins@ForThePeople.com
                                             Attorney for Plaintiff


                                             October 16, 2019


                                                  8
